Hemingway, J. It is well settled by the decisions of this court, that there can be no recovery against a county for services in caring for or burying a poor person residing therein unless such person has been declared a pauper, by the county court of the county, prior to the performance of the services. Brem v. Ark. Co. Court, 9 Ark. 240; Lee Co. v. Lackie, 30 Ark. 764; Cantrell v. Clark Co. 47 Ark. 239; Clark Co. v. Huie, 49 Ark. 145. It follows that the court below properly held that the appellant could not maintain this suit against Pulaski county. Whether he could maintain such a suit against the city of Little Rock is a question not involved in the case, which we, for that reason, have not considered and could not decide. Affirm.